Title: Thomas Boylston Adams to John Adams, 28 December 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 28th: December 1800
				
				I have received your affectionate & confidential favors of the 17th: & 23d: instts: and have conferred with Mr: Ingersoll on the subject of their contents, so far as they concerned himself. He observed, that his communication with me, on the subject of his resignation of the office he now holds under government, was intended merely to afford an opportunity for filling the vacancy, which would thereby be created, with such a character as you might think proper to select, and that in conformity to your wish he would continue his

functions, until it should be signified to him, that a Suitable successor had been found. I ventured, in confidence, to show him your letter of the 23d:, and he requested time, ’till Monday, to consider the subject, when he would give me an answer. This I will communicate, when received. Should this gentleman, whom I have always considered one of the strictly virtuous, independent & honest men of our Country, consent to accept the contingent proposal, which has been made to him, at this time, I shall view it as no common sacrifice of private feeling, domestic & retired habits, and pecuniary benefit, to an imperious conviction, that an upright judiciary is the only bulwark that can oppose & restrain the impetuous torrent of division & disorganization with which this Continent is threatened. He has a stake in the common weal, and cannot be indifferent as to its protection, from wild theories, and no less extravagant practice. I hope he may come in.
				The justice & the policy of appointing Mr: Jay, cannot be doubted, and no gentleman of reflection, will feel a spirit of competition in opposition to it. I had been so habituated to the idea of his fixed determination, to seek retirement from public life, that his pretentions did not occur to me, when contemplating this subject. Since however he has been appointed, without consultation, and the possibility of his declining to accept, yet exists, I am glad that the contingent offer has been made to Mr: Ingersoll— I have some expectations now, that he will not refuse to be considered a candidate, should a vacancy occur—
				I am at a loss for “a thoroughly good man,” whom I could venture to recommend, as a successor to Mr: Ingersoll, as District Attorney. Mr: Hopkinson, whom you mention, is really the most prominent, for his political qualifications of any man at our bar. He is well thought of too, as a lawyer, and in point of industry, zeal and assiduity, is surpassed by few, if any. He is warm in his feelings, and very high-toned in his political opinions. In less turbulent times than we are likely to see, he would not be obnoxious as a public character, but should you appoint him to an office, he would become a mark for all the venom & spite of the Democrats to discharge at. For himself, I believe he would encounter the risk, but how long he would be suffered to hold an office, which is durante bene placito of the Executive, must be a question.
				There is not another man of equal standing, whom for talents & energy, I could so strongly recommend. Mr: William Tilghman, who is now one of the Commissioners under the Bankrupt law, is a very

fair character, of temperate politics, good professional repute, and far less obnoxious to strong partizans, than Hopkinson. His manners are mild and his address insinuating; his professional standing also, is higher than that of the other gentleman— Judge Chase knows him well, and will give you his character faithfully if applied to— He came from Maryland to this bar in the year 1794, though I believe he received a part of his early education here. when
				Mr: Ingersoll has not yet favored me with his opinion on the subject of a successor to him, but I think he would lean most strongly in favor of this latter gentleman—
				I am with duty & affection / Your Son
				
					T B Ada[ms]
				
			